G.eorge Beyoglides was indicted and convicted of the crime of burning with , intent' to prejudice an insure. He was convicted, which conviction was sustained by the Court of Appeals.
Beyoglides contends in the Supreme Court:
1. That there' was no testimony showing that that the goods burned was of the value of $50 or more and that Sec. 12433 GC. does not intend to make it a crime unless there is an actual burning of $50 or more.
2. That evidence of valuation of the goods at the time of the fire was introduced with qualification of the witness and opinion evidence was alolwed in reference to testimony of the fire chief prejudicial to Beyoglides’ cause.